DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species b, claims 16-17 and newly added claims 18-20 are read on Species B in the reply filed on 4/8/21 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
s 16-20 are objected to because of the following informalities:  claim 16 recites in part “and a device insertable into a body of a patient, the device configured to permit the flow of a mixture of the …” in lines 4-5 should be “and a device is configured to insert into a body of a patient, the device is configured to permit the flow of a mixture of the …”
Claims 17-20 are also objected to because they depend from independent claim 16.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); in re Goodman, 11 F.3d 1646, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); in re Van Omum. 686 F.2d 937, 214 USPQ 761 (CCPA 1982); in re Vog&i, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): and in re Thorington, 418 F.2d 528. 163 USPQ 644 (CCPA 1969).
13.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
14.    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer, A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
16. Claims 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Pat. No.10,307,515. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited U.S. Pat. No. 10,307,515. In particular, claim 1 of ‘515 includes at least the limitations found in claim 16 of the instant application, e.g., 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-18, 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gurtner et al U.S 2008/0045985 (Now U.S Pat 8,216,259).
Claim 16:  Gurtner et al disclose a system for forming a medical implant to limit movement of a bodily fluid as best seen in figures 3, 4, comprising: a first composition (10, sol gel 10 which is in solid phrase) and a second composition (11, sol gel 11 which is in liquid phrase), wherein the second composition is physically separated from the first composition (see fig. 4, where the area 12 is clearly separate the sol gel 11 from the sol gel 10); a mechanism (fig. 3 discloses a needle or a syringe 9) that places the first composition into contact with the second composition, thereby forming a polymeric material (see paragraphs 112, 118, 232); and a device insertable into a body of a patient (fig. 3), the device configured to permit the flow of a mixture of the first and second compositions into a body cavity of the patient, wherein said polymeric material forms a gel ((see paragraphs 112, 118, 232).  Regarding the intended use and other functional languages as in the bold phrase above, a recitation of intended use of the In this case, Gurtner et al, figures 3, 4, see paragraphs 86, 87 look and functional similar to claim 16 but is used for applying a biocompatible adhesive for sealing the lumens.
	Claims 17-18:  Gurtner et al disclose wherein the mixture of the first and second compositions crosslinks and forms the gel (see paragraphs 112, 118, 232)., wherein the polymeric material is biocompatible, biodegradable or both (see paragraphs 28, 35, 230).
	Claim 20:  Gurtner et al disclose wherein the mechanism is a syringe plunger (see fig. 3 disclose a needle or a syringe plunger 9), a static mixing nozzle, dynamic mixing nozzle, or an impeller.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 19:  The prior arts fail to disclose or reasonably suggest the claimed including the polymeric material is flowed into the body cavity in close apposition to a wound, thereby limiting the flow of fluids from the wound.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771